The Chief Justice
delivered the opinion of the court.*
Colyer having obtained a verdict and judgment in an action of assumpsit, brought by him against Smith and Carson, as administrators of Langford, they filed their bill with injunction, praying for a new trial, on tlifc ground of their having discovered material evidence since the expiration of the term at which the verdict and judgment were obtained, and the court below, on a final hearing, decreed a new trial accordingly, from which decree Colyer has appealed to this court.
The decree, we are of opinion, is correct. Had the application been made by motion to the court, before the expiration of the terra at which the former verdict was ren-tiered, under the circumstances exhibited in the record, this case, there could have been no doubt of the propriety of sustaining it: and in general, where it is proper tor court of law to grant a new trial, if the application be made while that court has power to do so, it is equally proper for 'acourt of equity to grant a new trial, if the application be made on grounds arising after the court of law had ceased to have power to do so.
The materiality of the evidence, discovered in this case, is unquestionable. It consists, indeed, of the confessions of Colyer; and that is, in general, the weakest kind of evidence. Such evidence is, however, no doubt competent in a case of this sort, and its weight must depend upon the circumstances under which the confessions were made, and whether the weight, to which it may be entitled, is sufficient or not, must again depend upon the purpose for which it is adduced. The confessions of Colyer, relied on in this case, pye proven to have been deliberately and voluntarily made, *238anci to have been repeated at different times, and to differ* ent persons. And it appeals that the evidence on which Coljer recovered the verdict op the trial at law, was of the same character, consisting, principally, of declarations hy the intestate in his life time. Under these cir-we cannot doubt that the evidence of Colyer’s confessions is entitled to such weight, as is sufficient, for purpose of justifying the award of a new trial,
Hardin tor plaintiff, Pope for defendant in error,
Decree affirmed with cost,

.Absent, Judge Owsiei.